Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action in response to application 17/081,929 filed on 10/27/2020. Claims 1-20 are pending and will be examined below.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 language “The system of claim 17, wherein the processor is further configured to store the merged data prior to updates based on user input in an unstructured data store receive user input on the merged data” is unclear and contains clear typographical errors. For the purpose of examination, Examiner will interpret claim 18 to read “The system of claim 17, wherein the processor is further configured to store the merged data prior to updates based on user input 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10-12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US Pub. 2018/0300390) in view of Rogynskyy et al. (US Pub. 2019/0361900).
	Regarding claim 1, Burchard teaches 
	A system, comprising: a communication interface configured to: obtain a first dataset from a first data source, wherein the first dataset includes records from a structured data source; (Fig. 2 #202; Par. [0035] reconciliation system receives at least two different raw sets of data)
	and obtain a corresponding second dataset; (Fig. 2 #204; Par. [0035] reconciliation system receives at least two different raw sets of data)
	a processor coupled to the communication interface and configured to: enrich at least one of the first dataset and the second dataset; (Fig. 2 #208; Fig. 4 #402; Par. [0036-7] data enricher (#208) enriches the incoming data using processor (#402))
	merge the first dataset and the second dataset including by matching a set of attributes based at least in part on matching corresponding attributes, wherein at least one of the first dataset and the second dataset has been enriched; (Fig. 2 #208, #216, #220; Par. [0044] the reconciliation specification (#220) is used by the match process (#216) which can be iteratively be enriched by data enricher (#208; i.e. data merge))
	and output the merged data. (Fig. 2 #208; Par. [0044] the data enricher (#208) outputs enriched and merged data)
	Burchard does not explicitly teach that the
first dataset is associated with a first user or that the
second dataset is associated with a second user
However, from the same field, Rogynskyy teaches 
first dataset is associated with a first user (Fig. 4 #245; Par. [0297] node resolution engine (#245) attempts to resolve a first record in a first node associated with a first user with a second record on a second node associated with a second user)
and that the
second dataset is associated with a second user (Fig. 4 #245; Par. [0297] node resolution engine (#245) attempts to resolve a first record in a first node associated with a first user with a second record on a second node associated with a second user)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the user dataset association of Rogynskyy into the reconciliation system of Burchard. The motivation for this combination would have been to improve record systems by linking and synchronizing objects in the record system as explained in Rogynskyy (Par. [0054]). 
	Regarding claim 3, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches
	The system of claim 1, wherein the processor is further configured to: determine first filtered data associated with the first user and second filtered data associated with the second user, wherein the first filtered data and the second filtered data match filter criteria associated with the first dataset and the corresponding second dataset. (Fig. 2 #214; Par. [0043-4] the matching of raw data with other raw data is based on the match rules (i.e. first and second filter criteria) put out by the discovery process (#214))
	Regarding claim 10, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches
	The system of claim 1, wherein enriching at least one of the first dataset and the second dataset includes at least one of: filling in missing information and correcting errors. (Fig. 1 #106; Par. [0027] the reconciliation system (#106) can be used to updating incorrect (i.e. correcting) data values)
	Regarding claim 11, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches
	The system of claim 1, wherein enriching at least one of the first dataset and the second dataset is performed for at least one row in at least one of the first dataset and the second dataset. (Fig. 1 #106; Par. [0027] the reconciliation system (#106) can be used to updating incorrect data values (i.e. row data))
	Regarding claim 12, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches
	The system of claim 1, wherein enriching at least one of the first dataset and the second dataset is performed for at least one attribute in data of at least one of the first dataset and the second dataset. (Par. [0037] column/features can be derived and added to a tabular data set)
	Regarding claim 17, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches
	The system of claim 1, wherein the processor is further configured to: receive user input on the merged data; (Par. [0027] users are provided information for analysis and possibly updating the values (i.e. user input))
	update the merged data based on the received user input; (Par. [0027] users are provided information for analysis and possibly updating the values)
	and store the updated merged data in a structured data store. (Fig. 5 #510; Par. [0073] the identified matches (e.g. based on user input) are stored at step #510)
Regarding claim 19, see rejection for claim 1.
Regarding claim 20, see rejection for claim 1.

Claims 2, 4, 5, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US Pub. 2018/0300390) in view of Rogynskyy et al. (US Pub. 2019/0361900), and further in view of Murray et al. (US Pub. 2018/0075115).
	Regarding claim 2, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the structured data source includes a customer relationship management system.  
	However, from the same field Murray teaches
	The system of claim 1, wherein the structured data source includes a customer relationship management system.  (Par. [0004, 43] the enrichment service can act as part of a customer retention system for a customer management database (e.g. Oracle Storage Cloud Services))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the CRM system of Murray into the reconciliation system of Burchard. The motivation for this combination would have been to enable different types of data to be merged as a cloud-based services as explained in Murray (Par. [0007]). 
	Regarding claim 4, Burchard and Rogynskyy teach claim 3 as shown above, but do not explicitly teach 
The system of claim 3, wherein at least one of the filter criteria is specified by at least one of the first user and the second user. 
However, from the same field, Murray teaches 
	The system of claim 3, wherein at least one of the filter criteria is specified by at least one of the first user and the second user. (Fig. 4A-D; Par. [0128-9] user changes the name of a column (i.e. filter criteria is specified) of the data to "city")

	Regarding claim 5, Burchard and Rogynskyy teach claim 3 as shown above, but do not explicitly teach	The system of claim 3, wherein at least one of the filter criteria is pre-defined based at least in part on a security policy.
	However, from the same field, Murray teaches
The system of claim 3, wherein at least one of the filter criteria is pre-defined based at least in part on a security policy. (Par. [0085] one of the examples of global statistics (i.e. pre-defined filter criteria) is the number of columns with security alerts)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security alerts of Murray into the reconciliation system of Burchard. The motivation for this combination would have been to enable different types of data to be merged as a cloud-based services as explained in Murray (Par. [0007]).
	Regarding claim 9, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein enriching at least one of the first dataset and the second dataset includes augmenting at least one of the first dataset and the second dataset with data from another source. 
	However, from the same field Murray teaches
	The system of claim 1, wherein enriching at least one of the first dataset and the second dataset includes augmenting at least one of the first dataset and the second dataset with data from another source. (Par. [0204, 250] third party sources (e.g. Twitter feeds, RSS, Facebook updates, etc.) are used for data enrichment (i.e. augmenting))

	Regarding claim 13, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein enriching at least one of the first dataset and the second dataset includes normalizing data. 
	However, from the same field Murray teaches
	The system of claim 1, wherein enriching at least one of the first dataset and the second dataset includes normalizing data. (Par. [0038, 61] data is normalized for processing)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the data normalization of Murray into the data enrichment of Burchard. The motivation for this combination would have been to enable different types of data to be merged as a cloud-based services as explained in Murray (Par. [0007]). 
	Regarding claim 14, Burchard and Rogynskyy teach claim 1 as shown above, and Burchard further teaches 
	The system of claim 1, wherein merging the first data set and the second dataset includes: combining the first data set and the second dataset; (Fig. 2 #208, #216, #220; Par. [0044] the reconciliation specification (#220) is used by the match process (#216) which can be iteratively be enriched by data enricher (#208; i.e. data merge))
	Burchard does not explicitly teach 
comparing the first data set to the second dataset; 
and generating metadata based on the comparison of the first data set to the second dataset.	However, from the same field Murray teaches
	comparing the first data set to the second dataset; (Par. [0012] first and second dataset are compared for determining relationships between columns)
	and generating metadata based on the comparison of the first data set to the second dataset. (Par. [0012] first and second dataset are compared for determining relationships (i.e. metadata) between columns)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the data comparison of Murray into the reconciliation system of Burchard. The motivation for this combination would have been to enable different types of data to be merged as a cloud-based services as explained in Murray (Par. [0007]). 
	Regarding claim 15, Burchard, Rogynskyy and Murray teach claim 1 as shown above, and Murray further teaches
	The system of claim 14, wherein the metadata includes information about at least one of: commonalities and distinctions in the first data set and the second dataset. (Par. [0012] first and second dataset are compared for determining relationships between columns (i.e. commonalities and distinctions))
	Regarding claim 16, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the processor is further configured to output the merged enriched first dataset and the enriched second dataset on a graphical user interface. 
	However, from the same field Murray teaches
	The system of claim 1, wherein the processor is further configured to output the merged enriched first dataset and the enriched second dataset on a graphical user interface. (Par. [0040] data discovery (#114) is visualized to graphically represent joined data)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the visualization of Murray into the reconciliation system of . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US Pub. 2018/0300390) in view of Rogynskyy et al. (US Pub. 2019/0361900), and further in view of Ahmed (US Pub. 2018/0060603).
Regarding claim 6, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the obtained first dataset includes fields specified by the first user to be exposed to other users such that only those fields specified by the first users are displayable to other users.
However, from the same field Ahmed teaches
	The system of claim 1, wherein the obtained first dataset includes fields specified by the first user to be exposed to other users such that only those fields specified by the first users are displayable to other users. (Par. [0040] data discovery (#114) is visualized to graphically represent joined data)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security policies of Ahmed into the reconciliation system of Burchard. The motivation for this combination would have been to allow fine-grained control of data change operations as explained in Ahmed (Par. [0017-18]). 
	Regarding claim 7, Burchard, Rogynskyy and Ahmed teach claim 6 as shown above, and Burchard further teaches
	The system of claim 6, wherein the processor is further configured to output the merged enriched first dataset and the enriched second dataset including by displaying matching records or common customers that neither the first user nor the second user has. (Fig. 5 #510; Par. [0073] the identified matches (e.g. based on user input) are output at step #510)
	Regarding claim 8, Burchard and Ahmed teach claim 6 as shown above, and Ahmed further teaches
	The system of claim 6, wherein the fields include a subset of columns in the first dataset. (Fig. 3 #310; Par. [0064, 117-120] DEPT_ID column can be hidden from other users depending on the security policy)


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US Pub. 2018/0300390) in view of Rogynskyy et al. (US Pub. 2019/0361900), and further in view of Watanabe et al. (US Pub. 2008/0288497).
Regarding claim 18, Burchard and Rogynskyy teach claim 1 as shown above, but do not explicitly teach The system of claim 17, wherein the processor is further configured to store the merged data prior to updates based on user input in an unstructured data store receive user input on the merged data.
However, from the same field Watanabe teaches
	The system of claim 17, wherein the processor is further configured to store the merged data prior to updates based on user input in an unstructured data store receive user input on the merged data. (Fig. 15 #1301; Par. [0020, 95] the data saving area (#1301) stores saved data before updating)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the pre-update storage of Watanabe into the reconciliation system of Burchard. The motivation for this combination would have been to better recover transaction failure as explained in Watanabe (Par. [0010-12]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azeroual (See attached NPL) teaches a method of data cleansing.
Kandel et al. (US Pub. 2017/0177626) teaches standardizing dataset values.
Sullivan et al. (US Pub. 2019/0294613) teaches data enrichment and augmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157